                  Case 2:19-cv-10848-RSWL-PLA Document 15 Filed 04/29/20 Page 1 of 2 Page ID #:190



                       1        MONICA M. QUINN, Bar No. 198332
                                mquinn@littler.com
                       2        ALAN SIMS, Bar No. 328346
                                alsims@littler.com
                       3        LITTLER MENDELSON, P.C.
                                633 West 5th Street, 63rd Floor
                       4        Los Angeles, CA 90071
                                Telephone: 213.443.4300
                       5        Facsimile: 213.443.4299
                       6        Attorneys for Defendant
                                OFFICE DEPOT, INC.
                       7

                       8                              UNITED STATES DISTRICT COURT
                       9                            CENTRAL DISTRICT OF CALIFORNIA
                    10

                    11         SHAWN MARTIN, an individual,           Case No. 2:19-cv-10848 -RSWL-PLAx
                    12                        Plaintiff,              ORDER RE STIPULATED
                                                                      PROTECTIVE ORDER AND FRE
                    13         v.                                     502(D) AND (E) CLAWBACK
                                                                      ORDER
                    14
                               OFFICE DEPOT, INC., a Delaware
                               Corporation; and DOES 1 through 50,    Complaint Filed: November 15, 2019
                    15                                                (Los Angeles Superior Court)
                               inclusive.
                    16
                                              Defendant.
                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
LITTLE R MEND
            D ELSO N, P .C .
      633 West 5th Street
                                                                     1.
          63rd Floor
    Los Angeles, CA 90071
         213.443.4300                           ORDER RE STIPULATED PROTECTIVE ORDER
                  Case 2:19-cv-10848-RSWL-PLA Document 15 Filed 04/29/20 Page 2 of 2 Page ID #:191



                       1                  GOOD CAUSE APPEARING THEREFOR, IT IS HEREBY ORDERED
                       2       THAT:
                       3                  The Parties Stipulation Re Protective Order and FRE 502(D) and (E)
                       4                  Clawback Order is hereby entered in its entirety as the order of this Court.
                       5
                               Dated: April 29, 2020
                       6

                       7                                         HON. PAUL L. ABRAMS
                                                                 UNITED STATES MAGISTRATE JUDGE
                       8

                       9

                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
LITTLE R MEND
            D ELSO N, P .C .
      633 West 5th Street
                                                                       2.
          63rd Floor
    Los Angeles, CA 90071
         213.443.4300                           ORDER RE STIPULATED PROTECTIVE ORDER
